DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/20, 10/26/20, 12/09/20, 01/26/21, 02/01/21, 03/24/21, 08/23/21, 11/18/21, 03/23/22 and 04/12/22 has been acknowledged and considered by the examiner.

Examiner Comment
Regarding claim 19, the examiner notes that the “computer storage media” is implemented as hardware only, as well as, does not include a carrier wave or other propagated or modulated data signal (see applicant’s specification as filed; paragraph 0072).

Claim Interpretation
Regarding claim 5, the claims recite alternative language, i.e. using the term “one or more of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luu (U.S. 2013/0332523 A1) in view of Mazniker et al. (U.S. 9,223,835 B1).
Regarding claims 1, 14 and 19, Luu discloses a method and system of generating and updating an information feed of a user, comprising:
in response to detecting an access to the information feed, generating a first instance of the information feed populated with a first set of information items to provide for display to the user, the first set of information items including at least a subset of a plurality of information items received from one or more information sources, the subset selected and displayed based on a ranked relevance of the plurality of information items to the user (see Luu; paragraphs 0019, 0024, 0048 and 0053; Luu discloses communicating content posted by a user’s connections, i.e. “one or more information sources”, in a social networking system. A viewing device requests content in a news feed user interface, i.e. “access to the information feed”.  A news feed manager responds to the request by first determining previously presented news feed stories.  Incoming news feed stories, i.e. “set of information items”, for the user associated with the viewing user device are determined and then ranked by a news feed ranking module.  The top incoming news feed stories may be selected and displayed in the news feed above the remaining incoming news feed stories.  The news feed ranking module may use information about the user associated with the viewing user device to determine the ranking, i.e. “ranked relevance”.  Further, the top stories, e.g. the top 10 stories, is presented as a subset of the incoming news feed stories, i.e. “subset of a plurality of information items”);
receiving one or more new information items from the one or more information sources (see Luu; paragraph 0028; Luu discloses as the viewing user device loads a news feed interface, the news feed manager may render a link in the news feed user interface to indicate a number of new stories, i.e. “new information items”, that have been accumulated, i.e. “receiving one or more new information items”);
determining a relevance of the one or more new information items to the user (see Luu; paragraphs 0020 and 0031; Luu discloses the content provided in the stories, i.e. “information items” are determined to be relevant);
ranking the one or more new information items based on the relevance determination (see Luu; paragraph ; Luu discloses 0024 and 0041; Luu discloses incoming news feed stories for the user associated with the viewing user device, i.e. “relevance” to user, are determined and then ranked by a news feed ranking module.  As the new news feed stories are generated for a user by the news feed manager, the news feed stories are ranked by the news feed ranking module);
storing the ranked new information items as new feed candidates in an index, wherein the new feed candidates are stored in the index according to the ranking (see Luu; paragraphs 0028 and 0041; Luu discloses the news feed ranking module ranks incoming news feed stories.  The news feed manager may update the link in the news feed user interface to indicate an updated number of new stories, i.e. “new information as new feed candidates”, that have been accumulated and await user input to execute the link and display the new incoming news feed stories.  In other words, the link identifies the number of new stories waiting to be sent and displayed upon input from the user.  As new news feed stories are generated for a user by the news feed manager, the news feed stories are ranked by the news feed ranking module and stored in the news feed story store, i.e. “an index”).
While Luu discloses determining, using a view state, whether news feed stories that have been presented have evolved and changing the ranking, i.e. “re-ranking”, of the news feed stories (see Luu; paragraph 0026), as well as, the user accessing the news feed in the morning and then later in the afternoon, i.e. “subsequent access” (see Luu; paragraph 0029), Luu does not explicitly disclose until a subsequent access to the information feed or a refresh of the first instance of the information feed is detected, iteratively determining an updated relevance of the new feed candidates, re-ranking the new feed candidates based on the updated relevance determination, and updating the index based on the re-ranking; and in response to detecting one of the subsequent access to the information feed or the refresh of the first instance of the information feed, generating a second instance of the information feed populated with a second set of information items to provide for display to the user, the second set of information items comprising at least a subset of the new feed candidates retrieved from the index, wherein the subset of the new feed candidates is selected and displayed based on a most recent iteration of re-ranking.
In analogous art, Mazniker discloses until a subsequent access to the information feed or a refresh of the first instance of the information feed is detected, iteratively determining an updated relevance of the new feed candidates, re-ranking the new feed candidates based on the updated relevance determination, and updating the index based on the re-ranking (see Mazniker; column 14 lines 25-31 and 39-63; Mazniker discloses a server system can receive, store and distribute items, i.e. “new feed candidates”, posted to the social networking service by users of the social networking service. The server system can monitor occurrences of events, e.g., item generation/distribution, comments, endorsements, sharing, and can determine which users are to receive the event, i.e. “determine relevance”.  The items are ranked and ordered.  The item scores are specific to the user and the item information can be provided in an index of items.  The item scores are dynamic in that each item score can change, i.e. “re-ranking”, based on events and social relationships over time, i.e. “iteratively determining”, and the data in the index is updated.  In other words, the server system receives and stores the items and the item scores can change over time, i.e. “updating the index based on the re-ranking”); and
in response to detecting one of the subsequent access to the information feed or the refresh of the first instance of the information feed, generating a second instance of the information feed populated with a second set of information items to provide for display to the user, the second set of information items comprising at least a subset of the new feed candidates retrieved from the index, wherein the subset of the new feed candidates is selected and displayed based on a most recent iteration of re-ranking (see Mazniker; column 14 lines 54-63 and column 15 lines 14-18; Mazniker discloses current item score, i.e. “most recent iteration of re-ranking” and timestamp data are retrieved in response to a request to display items, i.e. “second instance of the information feed”, to the user, e.g., when the user logs into the social networking service, when the user clicks on the stream page, when the user refreshes the stream page, when the stream page is automatically refreshed.  Further, the items can be filtered, such as any items having an item score less than a threshold is filtered, i.e. “subset of the new feed candidates”).
One of ordinary skill in the art would have been motivated to combine Luu and Mazniker because they both disclose features for ranking content items to display in a feed/stream, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate Mazniker’s dynamic scoring of items for a stream page into the system of Luu in order to provide a better user experience by preventing a user’s feed/stream page from not being overwhelm with content, as well as, filtering out items that may be spam (see Mazniker; column 15 lines 4-5).
Further, Luu discloses the additional limitations of claim 14, a processor (see Luu; paragraph 0087; Luu discloses a processor); and a memory storing instructions that when executed by the processor (see Luu; paragraph 0087; Luu discloses a storage and processor).
Further, Luu discloses the additional limitations of claim 19, a computer storage media and processor (see Luu; paragraph 0087; Luu discloses a computer readable storage medium).
Regarding claim 2, Luu and Mazniker disclose all the limitations of claim 1, as discussed above, and further
 receiving, from the one or more information sources, new activity data associated with one or more existing information items from the plurality of information items that are not included in the subset of the plurality of information items (see Luu; paragraphs 0026 and 0065; Luu discloses detecting activity from other users, such as sharing a link in a story, and changing the rank of news feed stories.  Further, news feed stories that were ranked low are not displayed, i.e. “not included in the subset”);
determining an updated relevance of the one or more existing information items to the user based on the new activity data (see Luu; paragraph 0026; Luu discloses changing the ranking of the news feed stories if the new feed stories have evolved based on activity, e.g. sharing a link, i.e. “new activity”, of other users);
re-ranking the one or more existing information items based on the updated relevance determination (see Luu; paragraph 0026; Luu discloses changing the rank); and 
storing the re-ranked one or more existing information items as part of the new feed candidates in the index according to the re-ranking (see Luu; paragraphs 0026, 0028 and 0041; Luu discloses determine if news feed stories evolved and changing the rank.  The news feed manager may update the link in the news feed user interface to indicate an updated number of new stories that have been accumulated and await user input to execute the link and display the new incoming news feed stories.  As new news feed stories are generated for a user by the news feed manager, the news feed stories are ranked by the news feed ranking module and stored in the news feed story store, i.e. “an index”).
Regarding claim 3, Luu and Mazniker disclose all the limitations of claim 1, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein determining the relevance of the one or more new information items to the user further comprises determining the relevance of the one or more new information items to the user relative to the relevance of the plurality of information items to the user (see Luu; paragraphs 0053, 0062 and 0065; Luu discloses receiving incoming news stories, e.g. new news stories, in which some are selected as “top” news stories and others not selected as “top” news stories.  The new news stories are held in a queue.  Further, the lowest ranked new news stories may not be displayed.  In other words, the relevance of the lowest ranked news stories is determined by them not being selected as “top” news stories out of the incoming news stories and are not displayed).
Regarding claim 4, Luu and Mazniker disclose all the limitations of claim 1, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein determining the relevance of an information item to the user comprises analyzing attributes of the information item and one or more relationships between persons, including the user, associated with the information item to generate a score based on one or more factors, wherein a ranking of the information item is based on the generated score (see Luu; paragraphs 0023, 0040 and 0044; Luu discloses information about the strength of the connection between users, i.e. “relationships between persons”, such as an affinity score, i.e. “generated score”, to help approximate interest.  A news feed story, i.e. “information item”, is considered highly relevant based on the affinity scores and the ranking algorithm).
Regarding claim 5, Luu and Mazniker disclose all the limitations of claim 4, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein the one or more factors include one or more of: 
an author of the information item and a relationship of the author to the user; one or more persons who have viewed the information item, a relationship of the one or more persons to the user, a number of views by the one or more persons, and a frequency of views by the one or more persons; whether a person shared the information item with the user and a relationship of the person to the user (see Luu; paragraph 0060; Luu discloses a very close friend of a viewing user, as determined from an affinity score for the user profile object for the very close friend, shared a news feed story, such as link, i.e. “information item”); one or more topics included in the information item (see Luu; paragraphs 0026 and 0042; Luu discloses other users connected to the viewing user may post other news stories related to the topic of the news story); and one or more social interactions with the information item (see Luu; paragraph 0026; Luu discloses other users connected to the viewing user may further interact with the news story).
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “whether a person shared…”, “one or more topics…” and “one or more social interactions” alternatives).
Regarding claim 6, Luu and Mazniker disclose all the limitations of claim 4, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein scores generated for the subset of the plurality of information items in the first set of information items and the subset of the new feed candidates in the second set of information items meet a threshold score (see Luu; paragraphs 0057 and 0059; Luu discloses news stories, i.e. including the top news stories and the remaining news stories, having a prediction score compared to a predetermined threshold).
Regarding claim 7, Luu and Mazniker disclose all the limitations of claim 1, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein generating the first instance of the information feed comprises arranging the subset of the plurality of information items in the first set of information items in a first order based on the ranked relevance of the plurality of information items to the user (see Luu; paragraph 0053 and 0082; Luu discloses the story layout presentation module presents the subset of news feed stories in the order determined by the ranking).
Regarding claim 8, Luu and Mazniker disclose all the limitations of claim 7, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein the second set of information items further comprises at least a portion of the first set of information items, and generating the second instance of the information feed comprises arranging the subset of the new feed candidates in a second order based on the most recent iteration of re-ranking while maintaining the first set of information items in the first order (see Luu; paragraphs 0062 and 0065; Luu discloses the new news feed story, i.e. “second set of information items”, includes news feed stories, i.e. “first set of information items”, that have been combined, i.e. “second set of information items further comprise at least a portion of the first set of information items”.  The top news feed stories that have a news feed ranking higher than a predetermined threshold are placed in ranked order, followed by the remaining new news feed stories, i.e. “second set of information items”, in a chronological order, i.e. “a second order”).
Regarding claim 9, Luu and Mazniker disclose all the limitations of claim 8, as discussed above, and further the combination of Luu and Mazniker clearly discloses comprising in response to one or more of receiving the one or more new information items and receiving new activity data associated with one or more of the plurality of information items, determining an updated relevance of the plurality of information items, including the subset of the plurality of information items in the first set of information items, and re-ranking the plurality of information items based on the updated relevance (see Mazniker; column 14 lines 25-31 and 39-63; Mazniker discloses the server system can monitor occurrences of events, e.g., item generation/distribution, comments, endorsements, sharing, i.e. “new activity”, and can determine which users are to receive the event, i.e. “relevance”.  The items are ranked and ordered.  The item scores are specific to the user and are dynamic in that each item score can change, i.e. “re-ranking”, based on events and social relationships over time, i.e. “updated relevance”).
One of ordinary skill in the art would have been motivated to combine Luu and Mazniker because they both disclose features for ranking content items to display in a feed/stream, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate Mazniker’s dynamic scoring of items into the system of Luu in order to provide a better user experience by preventing a user’s feed/stream page from not being overwhelm with content, as well as, filtering out items that may be spam (see Mazniker; column 15 lines 4-5).
Regarding claim 10, Luu and Mazniker disclose all the limitations of claim 9, as discussed above, and further the combination of Luu and Mazniker clearly discloses maintaining the arrangement of the subset of the plurality of information items in the first set of information items in the first order in the second instance of the information feed, regardless of the updated relevance and re-ranking being inconsistent with a basis for the arrangement of the first set of information items in the first order (see Mazniker; column 14 lines 50-53 and column 15 lines 21-46; Mazniker discloses the item scores are dynamic in that they may change based on events over time.  The filtered items are grouped in a first group and a second group based on timestamp information and are ranked based on the item score. An item with a later time stamp is ranked higher than another item with a more recent time stamp, i.e. “inconsistent” on the basis of timestamp, however, the items are displayed in the ranked order).
One of ordinary skill in the art would have been motivated to combine Luu and Mazniker because they both disclose features for ranking content items to display in a feed/stream, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate Mazniker’s order arrangement of items into the system of Luu in order to provide a better user experience by allowing the items to be ordered by the highest ranks regardless of the timestamps of the item.
Regarding claim 11, Luu and Mazniker disclose all the limitations of claim 9, as discussed above, and further the combination of Luu and Mazniker clearly discloses updating the arrangement of the first set of information items by re-ordering one or more of the subset of the plurality of information items based on the updated relevance and re-ranking (see Luu; paragraphs 0026 and 0065; Luu discloses interactions occurring on news feed stories and changing the ranking, i.e. “re-ranking”, of the news feed stories.  The placement of the stories is in a ranked order;  Further, Mazniker discloses updated relevance by the item scores being dynamic in that they change over time; see Mazniker; column 14 lines 50-53).
The prior art used in the rejection of the current claim is combined using the same motivation as was applied in claim 9.
Regarding claim 12, Luu and Mazniker disclose all the limitations of claim 9, as discussed above, and further the combination of Luu and Mazniker clearly discloses based on the updated relevance and re-ranking, adding an information item from the plurality of information items that was not included in the first set of information items populating the first instance of the information feed to the second set of information items populating the second instance of the information feed (see Luu; paragraphs 0026, 0062 and 0065; Luu discloses interactions occurring on news feed stories and changing the ranking, i.e. “re-ranking”, of the news feed stories and the new feed stories being combined, clustered or aggregated.  Lowest ranked new news feed stories may not be displayed, but also the top new news feed stories that have a news feed ranking higher than a predetermined threshold are placed in ranked order, followed by the remaining new news feed stories in a chronological order.  In other words, the lowest ranked feed stories that were not displayed can be displayed after the top new news feed, i.e. combined or clustered).
Regarding claim 13, Luu and Mazniker disclose all the limitations of claim 1, as discussed above, and further the combination of Luu and Mazniker clearly discloses removing an information item from one or more of the first set of information items and the second set of information items in response to receiving a removal command from the user (see Luu; paragraphs 0047 and 0082; Luu discloses news feed stories being replaced, i.e. “removing”, by other news feed stories.  Further, the viewing user enables, i.e. “command”, the back and forth between orderings).
Regarding claim 15, Luu and Mazniker disclose all the limitations of claim 14, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein the information feed is accessed and displayed through one of a plurality of applications (see Luu; paragraphs 0029; Luu discloses the news feed user interface is embodied on a web page loaded by a web browser or on a native application on a mobile device).
Regarding claim 16, Luu and Mazniker disclose all the limitations of claim 14, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein the index points to respective storage locations of each of the one or more new information items such that when the second instance is generated, the one or more new information items can be retrieved from the respective storage locations to populate the second instance (see Luu; paragraphs 0041, 0042 and 0062; Luu discloses the news feed stories and incoming, i.e. the new, news feed stories are stored in a store, as well as, holding the new news feed stories in a queue.  As such, since the news feed stories are held in a queue, the queue would have the locations of the news feed stories in order to present the news feed stories to the viewing user.  Further, Mazniker discloses item information can be provided in an index of the items; see Mazniker; column 14 lines 46-48).
One of ordinary skill in the art would have been motivated to combine Luu and Mazniker because they both disclose features for ranking content items to display in a feed/stream, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate Mazniker’s index of items into the system of Luu in order to provide the benefit of determining which posts a user is allowed to view as well as determine which items to remove (see Mazniker; column 9 lines 13-15 and column 10 lines 26-31).
Regarding claim 17, Luu and Mazniker disclose all the limitations of claim 14, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein the system is further caused to monitor activity data associated with the plurality of information items and the one or more new information items at regular intervals (Luu; paragraph 0047 and 0064; Luu discloses presenting news feed stories to show relevant stories at different time periods, such as, hourly, daily, or weekly.  Relevancy can be based on interactions, i.e. “activity”, of the users).
Regarding claim 18, Luu and Mazniker disclose all the limitations of claim 17, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein the system is further caused to determine an updated relevance of an information item from one of the plurality of information items or the one or more new information items in response to detecting new activity data associated with the information item (see Luu; paragraphs 0026 and 0047; Luu discloses determining whether news feed stories have evolved, changing the ranking of the news feed stories.  The news feed ranking module may rank the news story higher as a result of users with high affinities interacting with the news feed story. Because these interactions have evolved the previously presented news story, the news story may be presented to the viewing user as an incoming news feed story, i.e. “updated relevance of an information item from one of the plurality of information items”).
Regarding claim 20, Luu and Mazniker disclose all the limitations of claim 19, as discussed above, and further the combination of Luu and Mazniker clearly discloses wherein the instructions when executed by the processor are further operable to aggregate the plurality of information items, including activity data for the plurality of information items, from the one or more information sources, the one or more information sources including one or more of local storage, remote storage, and a social networking service (see Luu; paragraph 0062; Luu discloses the new news feed story may include a plurality of news feed stories that have been combined, clustered, or aggregated into a single news feed story).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Datar et al. (U.S. 8,996,629 B1) discloses scoring candidate items to be displayed in a social network news feed.
Barker et al. (U.S. 2012/0066618 A1) discloses determining importance of content items received from various sources to be displayed in a news feed.
Schacht et al. (U.S. 2013/0246521 A1) discloses selectively providing content to a news feed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        05/04/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442